United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   ANGEL CANAVA,
                      Petitioner

                            v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                       2015-3083
                 ______________________

    Petition for review of an arbitrator’s decision by Sam-
uel Vitaro.
                  ______________________

                 Decided: April 5, 2016
                 ______________________

    JIM CALLE, Law Office of Jim E. Calle, P.C., Tucson,
AZ, argued for petitioner.

    EMMA BOND, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, argued for respondent. Also represented by BENJMAIN
C. MIZER, ROBERT E. KIRSCHMAN, JR., CLAUDIA BURKE;
ERIC J. MCNEILUS, Office of Assistant Chief Counsel,
United States Department of Homeland Security, Tucson,
AZ.
                 ______________________

   Before LOURIE, DYK, and HUGHES, Circuit Judges.
2                                              CANAVA   v. DHS



HUGHES, Circuit Judge.
     Angel Canava was removed from his position as a
U.S. Border Patrol Agent pursuant to 5 U.S.C. § 7371,
which mandates the removal of any law enforcement
officer who is convicted of a felony. He appeals the Arbi-
trator’s decision upholding his removal. Because the
Arbitrator did not err in finding that Mr. Canava was
convicted of a felony for purposes of 5 U.S.C. § 7371, we
affirm.
                              I
    On April 3, 2013, Mr. Canava was indicted on two fel-
ony counts. On June 11, 2013, Mr. Canava entered into a
plea agreement with the State of Arizona in which he
pleaded guilty to “Amended Count One: Unlawful Impris-
onment by Strangulation, Domestic Violence, a class six
undesignated offense,” in violation of Arizona Revised
Statute (A.R.S.) § 13-1303(A) and (C). J.A. 168–73. On
August 5, 2013, judgment was entered against
Mr. Canava for the “undesignated offense” of unlawful
imprisonment. Id. at 181.
    On August 15, 2013, the Department of Homeland Se-
curity (DHS) proposed to remove Mr. Canava from federal
service pursuant to 5 U.S.C. § 7371, which mandates
removal of federal law enforcement officers if they are
convicted of a felony. The removal notice stated that
“[p]ursuant to Arizona Law, A.R.S. § 13-604, this convic-
tion is a felony conviction for all purposes until the offense
is affirmatively designated a misdemeanor by the Court.”
Id. at 164.
    On August 16, 2013, Mr. Canava submitted a written
reply to DHS arguing, among other things, that 5 U.S.C.
§ 7371 did not apply and could not be the basis for his
removal because he pleaded guilty to an “undesignated
offense” and not a felony. According to Mr. Canava, until
a judge designated his offense a felony, he had not been
CANAVA   v. DHS                                             3



convicted of a felony. DHS disagreed and immediately
removed Mr. Canava from federal service.
    On August 30, 2013, Mr. Canava timely invoked arbi-
tration. He again argued that he was not convicted of a
felony, but only an undesignated offense that is treated
like a felony. On December 16, 2014, the Arbitrator found
that Mr. Canava had been convicted of a felony and
sustained his removal.
    Mr. Canava appeals. We have jurisdiction pursuant
to 5 U.S.C. §§ 7121(f) and 7703(b)(1).
                              II
    “We review an arbitrator’s decision under the same
standard of review that is applied to decisions from the
Merit Systems Protection Board.” Appleberry v. Dep’t of
Homeland Sec., 793 F.3d 1291, 1295 (Fed. Cir. 2015)
(quoting Johnson v. Dep’t of Veterans Affairs, 625 F.3d
1373, 1376 (Fed. Cir. 2010)). “Thus, we must affirm the
decision of the arbitrator unless it is: (1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accord-
ance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence.” Id. (quoting 5
U.S.C. § 7703(c) (internal quotation marks omitted)).
    Prior to the enactment of the current version of 5
U.S.C. § 737l, law enforcement officers convicted of felo-
nies could be removed by their employing agencies, but
the agencies were not required to do so. See 146 Cong.
Rec. S2617 (daily ed. Apr. 12, 2000) (statement of Sen.
Grassley). As enacted, 5 U.S.C. § 7371 requires the
mandatory and immediate removal of a law enforcement
4                                            CANAVA   v. DHS



officer who is convicted of a felony. 1 “Any law enforce-
ment officer who is convicted of a felony shall be removed
from employment as a law enforcement officer on the last
day of the first applicable pay period following the convic-
tion notice date.” 5 U.S.C. § 7371(b). “Conviction notice
date” is defined as the date on which the employing
agency receives “notice that the officer has been convicted
of a felony that is entered by a Federal or State
court . . . .” Id. § 7371(a)(1). Moreover, the removal is
mandatory even if the conviction is not yet final because it
has been appealed. Id. 2
                             A
     Mr. Canava asserts that the Arbitrator erred in sus-
taining his removal because he was not convicted of a
felony as required by 5 U.S.C. § 7371, but instead was
convicted of an “undesignated offense.” Pet. Br. 9. Addi-
tionally, he contends that the undesignated offense he
pleaded guilty to was not pursuant to A.R.S. § 13-604(A),
which sets forth procedures by which the state court can
designate certain class six felony convictions as misde-
meanors or refrain from designation until a term of pro-
bation is completed.       Although Mr. Canava’s plea
agreement provided that the offense would remain “un-
designated” and “open-ended,” we agree with the Arbitra-
tor and conclude that Mr. Canava was convicted of a class
six felony pursuant to A.R.S. § 13-604(A).
    The Arizona Criminal Code defines “felony” as “an of-
fense for which a sentence to a term of imprisonment in



    1   There is no dispute that pleading guilty to a felo-
ny offense constitutes a conviction for purposes of 5 U.S.C.
§ 7371.
    2   A separate provision provides for reinstatement
and back pay if the conviction is overturned on appeal. 5
U.S.C. § 7371(d).
CANAVA   v. DHS                                            5



the custody of the state department of corrections is
authorized by any law of this state.” A.R.S. § 13-105(18)
(emphasis added). A class six felony carries a presump-
tive sentence of one year imprisonment, with a mitigated
sentence of 0.33 years and an aggravated sentence of two
years. Id. § 13-702(D).
     However, under A.R.S. § 13-604(A), a trial judge has
three options when sentencing a defendant for a non-
repetitive, non-dangerous class six offense: (1) designate
the offense a felony and sentence accordingly; (2) desig-
nate the offense a class one misdemeanor if a felony
sentence is “unduly harsh,” and sentence accordingly; or
(3) place the defendant on probation and leave the offense
undesignated until the completion of probation. A.R.S.
§ 13-604(A); see also State v. Diaz, 173 Ariz. 270, 272
(1992) (interpreting A.R.S. § 13-702(H), the predecessor
statute to A.R.S. § 13-604(A)). When a class six felony is
left undesignated at sentencing, it is treated as a felony
conviction until such time that the judge enters an order
designating the offense a misdemeanor. A.R.S. § 13-
604(A).
    Thus, although the plea agreement provided that the
offense would remain “undesignated” and “open-ended,”
the language of the plea agreement compels the conclu-
sion that Mr. Canava pleaded guilty to a felony for pur-
poses of 5 U.S.C. § 7371. Application of 5 U.S.C. § 7371
depends only on whether the conviction constitutes a
felony at the time of conviction, regardless of whether it is
ultimately downgraded to a misdemeanor. The statutory
sentencing range outlined in Mr. Canava’s plea agree-
ment matches the statutory sentencing range for class six
felonies under Arizona law. Compare J.A. 168 with A.R.S.
§ 13-702(D). The plea agreement also notes that the
“available term of probation for a Class SIX Felony is
THREE (3) years” and requires that Mr. Canava serve
three years of supervised probation. Compare J.A. 168–
69 with A.R.S. § 13-902(A)(4) (“Unless terminated sooner,
6                                            CANAVA   v. DHS



probation may continue for the following periods: For a
class 5 or 6 felony, three years.”). Therefore, the Arbitra-
tor did not err in finding that Mr. Canava was convicted
of a class six felony because Mr. Canava was convicted of
an offense “for which a sentence to a term of imprison-
ment was . . . authorized” and the sentence imposed was
commensurate with the sentence prescribed for a class six
felony.
     Moreover, we conclude that Mr. Canava’s plea agree-
ment was entered into pursuant to A.R.S. § 13-604(A),
such that the undesignated offense may be treated as a
felony for all purposes until it is designated as a misde-
meanor. In State v. Arana, the Arizona Supreme Court
stated that the benefit of A.R.S. § 13-604(A) and its prede-
cessor statute “is the potential for designation of a felony
as a misdemeanor at some future date, not immunity
from felony sanctions at the time of sentencing.” 173
Ariz. 370, 371 (1992). Thus, a defendant convicted of an
undesignated offense pursuant to the procedures set forth
in A.R.S. § 13-604(A) faces the same consequences as if he
were convicted of a felony until such time that the offense
is affirmatively designated as a misdemeanor.
    Although the plea agreement does not specifically rely
on A.R.S. § 13-604(A), the procedures set forth in A.R.S.
§ 13-604(A) are duplicated in the plea agreement. The
plea agreement gave the judge the discretion to (1) desig-
nate the offense as a felony, (2) designate the offense as a
misdemeanor, or (3) place Mr. Canava on probation and
defer designation of the offense. Compare J.A. 169 with
A.R.S. § 13-604(A). Moreover, the plea agreement notes
that if the judge were to place Mr. Canava on probation
and leave the offense undesignated, the offense may not
be designated a misdemeanor until the probation period is
terminated. J.A. 169.
   As the Arbitrator noted, A.R.S. § 13-604(A) is the only
authority in which trial judges are granted the discretion
CANAVA   v. DHS                                           7



to defer designation of an offense. While Mr. Canava is
correct that parties to a plea agreement may negotiate the
designation of a class six non-dangerous, non-repetitive
offense pursuant to the Arizona Rules of Criminal Proce-
dure, “the trial court is not bound by any sentencing
provision in a plea agreement [that] it finds inappropri-
ate.” State v. Corno, 179 Ariz. 151, 154–55 (App. 1994).
For example, if the parties stipulated to a felony designa-
tion in the plea agreement but the trial court finds that it
would be unduly harsh to designate the offense as a
felony, the judge can reject the plea agreement. Id. at
155. Thus, the ultimate determination as to whether a
class six non-dangerous, non-repetitive offense may
remain undesignated pending the successful completion of
probation is within the province of the trial court pursu-
ant to A.R.S. § 13-604(A).
    Therefore, because Mr. Canava was convicted of an
undesignated offense pursuant to A.R.S. § 13-604(A), the
offense may be treated as a felony for all purposes, includ-
ing the basis for his removal under 5 U.S.C. § 7371.
                             B
    Mr. Canava also argues that the Arbitrator’s decision
violated the Supremacy Clause by expanding 5 U.S.C.
§ 7371’s mandate that an individual be convicted of an
actual felony and not simply an undesignated offense
treated as a felony under Arizona law. Although present-
ed as a Supremacy Clause argument, Mr. Canava is
simply repeating his previous argument—that an un-
designated offense cannot be considered a felony convic-
tion for purposes of 5 U.S.C. § 7371. If the Arbitrator had
improperly expanded the definition of 5 U.S.C. § 7371, it
would be an error in statutory interpretation. It would
not, however, be a violation of the Supremacy Clause,
which generally places limits on the States, not on the
federal government applying a federal statute.
8                                          CANAVA   v. DHS



    In any event, we see no conflict between Arizona law
and 5 U.S.C. § 7371. Mr. Canava was convicted of an
undesignated offense that, under Arizona law, carried the
same punishment as a class 6 felony—a presumptive
sentence of one year imprisonment, with a mitigated
sentence of 0.33 years and an aggravated sentence of two
years. A.R.S. § 13-702(D). The Supreme Court has
defined “felony” for purposes of federal law as a “serious
crime usu[ally] punishable by imprisonment for more
than one year or by death.” Carachuri-Rosendo v. Holder,
560 U.S. 563, 574 (2010) (quoting Black’s Law Dictionary
(9th ed. 2009)). We need not decide whether the meaning
of felony under 5 U.S.C. § 7371 is determined by federal
or state law, because in this case Mr. Canava was convict-
ed of an offense that qualifies as a felony under both.
                           III
   Because we find no error in the Arbitrator’s decision,
we affirm.
                      AFFIRMED